Case 2:18-cv-07874-ODW-JEM Document 28 Filed 05/15/20 Page 1 of 1 Page ID #:758




 1                                                                            JS-6
 2
 3
 4
 5
 6
 7
 8                      United States District Court
 9                      Central District of California
10
11   LILIAN GARZA,                               Case № 2:18-cv-07874-ODW (JEMx)
12                     Plaintiff,                JUDGMENT
13        v.
14   FORD MOTOR COMPANY et al.,
15                     Defendants.
16
17        Pursuant to the Court’s Order GRANTING Defendant’s Motion for Summary
18   Judgment, it is hereby ORDERED, ADJUDGED, AND DECREED as follows:
19     1. Plaintiff shall recover nothing from Defendant;
20     2. Defendant shall have JUDGMENT in its favor; and
21     3. The Clerk of the Court shall close the case.
22
23        IT IS SO ORDERED.
24
25        May 15, 2020
26
27                                  ____________________________________
28                                           OTIS D. WRIGHT, II
                                     UNITED STATES DISTRICT JUDGE
